STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

JERRI GREGOIRE NO. 2022 CW 1068
VERSUS
CENTRAL MANAGEMENT COMPANY, L.L.c.

CONSOLIDATED WITH

 

JERRI GREGOIRE

VERSUS

BELLE MAISON NURSING & DECEMBER 29, 2022

REHABILITATION CENTER, L.L.C.

 

In Re: Central Management Company, L.L.C. and Belle Maison
Nursing & Rehabilitation Center, L.L.C., applying for
Supervisory writs, 2ilst Judicial District Court,
Parish of Tangipahoa, No. 2020-0000088 c/w 2021-
0002393.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.
WRIT DENIED.

JMM
PMc

Holdridge, J., dissents and would grant the writ in part
and deny the writ in part. I would grant the writ as to the
exception raising the objection of prematurity. I would also
grant the writ as to the partial exception of no cause of action
in that the plaintiffs have no cause of action for injunctive
relief under the nursing home residents bill of rights, La. R.S.
40:2010.8 (A) (7). see La. Code Civ. P. art. 1915(B). I believe
the majority is in error in not allowing a partial exception of
no cause of action in this case. It is true that, prior to 1997,
the cases did not allow a judgment granting only a partial
exception of no cause of action. see Everything on Wheels
Subaru, Inc. v. Subaru South, Ine., 616 So.2d 1234 (La. 1993),
However, in 1997, the legislature authorized a partial judgment
that “sustains an exception in part, as to one or more but less
than all of the Claims, demands, issues, or theories against a
party.” La. Code Civ. P. art. 1915(B) (1). “This amendment
authorizes a judgment granting a partial exception of no cause
of action; importantly, this amendment provides certainty as to
the immediate appealability of such a judgment.” Frank lL.
Maraist, Louisiana Civil Law Treatise; Civil Procedure, Vol. I,
S$ 6.7, pp. 172-173 (2d ed. 2008). Legislation is a solemn
expression of legislative will. la. Civ. Code art. 2. I would
deny the writ as to all other actions.

COURT OF APPEAL, FIRST CIRCUIT

AS

DEPUTY CLERK OF COURT
FOR THE COURT